Case 3:19-cv-07270-WHA Document 190-2 Filed 03/25/21 Page 1 of 3




               Exhibit A
       Case 3:19-cv-07270-WHA Document 190-2 Filed 03/25/21 Page 2 of 3

                                                                                                                                          Mayer Brown LLP
                                                                                                                               1221 Avenue of the Americas
                                                                                                                                 New York, NY 10020-1001
                                                                                                                                   United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910

                                                                                                                                               mayerbrown.com


                                                                                                                                        Jarman D. Russell
                                                                                                                                                      Counsel
                                                                                                                                           T: +1 212 506 2454
                                                                                                                                           F: +1 212 849 5854
February 26, 2021                                                                                                                      JRussell@mayerbrown.com


BY EMAIL

Melody Dickson
Wagstaff & Cartmell LLP
4740 Grand Avenue - Suite 300
Kansas City, Missouri 64112

Re:    Jermaine Thomas et al., v. Cricket Wireless, LLC
       Case No. 3:19-cv-07270

Dear Melody:

       We write to provide you with an update regarding the custodial files for Julie Dexter
Berg, Jake Casey, Jerry Elliot, S. Douglas Hutcheson, William Ingram, Aaron Maddox, R.
Perley McBride, Tim Ostrowski, Steve Reifschneider, Matthew Stoiber, and Robert Strickland.
As you recall, after a reasonable search, Cricket had reported that these custodial files had not
been retained.

        Following the January 25, 2021 deposition of Paula Phillips, Cricket determined that
custodial data for these individuals was retained. These custodial files were not found earlier
when Cricket searched using its standard methods. But we recently learned that AT&T had
stored the files in an ad hoc manner upon receiving them from legacy Cricket following the
merger in 2014. They were stored unconnected to any litigation and lacked the usual identifiers
that enable custodial data to be found. We therefore did not find them when we searched for the
custodial data of these individuals in 2020. We redoubled our efforts and finally found the data
after Ms. Phillips’s deposition.

        Those efforts also led Cricket to identify some physical hard drives that appear not to
have been accessed since legacy Cricket sent them following the merger. We are not clear what
is on those drives. We are in the process of collecting the data on the drives for review and
production of relevant data, if any is found.

        Cricket will be serving amended discovery responses regarding the preservation of the
recently located 11 custodial files. Cricket’s discovery responses will remain unchanged with
respect to Erik Gerson, Colin Holland, Jake Mullins, Cathy Shackelford, Tom Stack, Mark
Veyette, R. Tyler Wallis, and Bob Young. We have searched again for these individuals and
have not identified any new data. In light of these developments, we would like to meet and


         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
          Case 3:19-cv-07270-WHA Document 190-2 Filed 03/25/21 Page 3 of 3
Mayer Brown LLP


    Melody Dickson
    February 26, 2021
    Page 2

   confer with respect to which custodians to add and which reasonable search terms to use at this
   time.

          Finally, during our meet-and-confer call on January 27, 2021, you told us that you
   wanted Cricket to use narrower search terms when producing documents from the custodial file
   of Jennifer Tillson. We have not yet received a proposal from plaintiffs with respect to a
   narrowed search term list. Please let us know what search terms that plaintiffs would like
   Cricket to use when searching Ms. Tillson’s custodial files and when you are available to meet
   and confer. We would like to begin production without delay.

                                                    Very truly yours,

                                                    /s/ Jarman D. Russell
